Exhibit 10.41

THIRD AMENDMENT TO ASSET PURCHASE AGREEMENT
THIS THIRD AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered effective as of August 26, 2014 (the “Effective Date”), by and between
AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P. a
Delaware limited partnership (“Purchaser”), ECI ACQUISITION 1, LLC, a Delaware
limited liability company, VILLAGE ASSISTED LIVING LLC, an Iowa limited
liability company, MT. PLEASANT ASSISTED LIVING LLC, an Iowa limited liability
company, BURLINGTON ASSISTED LIVING LLC, an Iowa limited liability company,
MUSCATINE ASSISTED LIVING LLC, an Iowa limited liability company, CARROLL
ASSISTED LIVING LLC, an Iowa limited liability company, FT. MADISON ASSISTED
LIVING LLC, an Iowa limited liability company and BURLINGTON INDEPENDENT LIVING
LLC, an Iowa limited liability company (collectively, the “Seller”).
WHEREAS, Purchaser and Seller entered into that certain Asset Purchase Agreement
dated August 1, 2014 as amended by that certain First Amendment to Asset
Purchase Agreement dated August 7, 2014 and that certain Second Amendment to
Asset Purchase Agreement dated August 8, 2014 (the “Agreement”), and the parties
desire to amend the Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Recitals and Defined Terms. The foregoing recitals are true and correct and are
incorporated herein by reference. All capitalized terms used herein and not
expressly defined shall have the meaning given to them in the Agreement.



2.
Partial Closing; Additional Closing Condition.



(a)
Partial Closing. The parties have agreed to Closing of the purchase of all
Purchased Property as of the date hereof other than the Purchased Property
relating to the Pennsylvania Facility (the “Partial Closing”) to allow
additional time for the conditions to Closing (including the condition provided
in Section 2(c) below) for closing of Purchased Property related to the
Pennsylvania Facility (the “Pennsylvania Closing”) to be met. Accordingly, the
parties acknowledge and agree all provisions of the Agreement which apply to the
Purchased Property and the Business relating to the Pennsylvania Facility shall
continue in full force and effect notwithstanding the Closing of the other
Facilities. Notwithstanding Section 3.3 of the Agreement (as amended hereby),
the parties agree that the Purchase Price for the Purchased Property related to
the Pennsylvania Facility shall be Eleven Million Four Hundred Thousand and
No/100 U.S. Dollars ($11,400,000.00).



(b)
Deposit. Upon consummation of the Partial Closing, Two Million Five Hundred
Thousand ($2,500,000.00) of the Deposit will released to Seller and credited
against the Purchase Price. The remaining Five Hundred Thousand ($500,000.00) of
the Deposit


1



--------------------------------------------------------------------------------



shall remain in escrow with the Escrow Agent in accordance with the terms of the
Agreement and the existing escrow agreement until the Pennsylvania Closing or
the earlier release of such Deposit pursuant to the Agreement.


(c)
Holdback Amount. Upon the Pennsylvania Closing, Purchaser shall deposit the
Holdback Amount with respect to Pennsylvania Closing in an interest-bearing
escrow account with the Escrow Agent pursuant to a separate Post-Closing Escrow
Agreement which shall contain the terms described in Section 3.2 of the
Agreement; provided, however, that fifty percent (50%) of such Holdback Amount
shall be released to Seller at the end of the sixth (6th) calendar month
following the date of the Pennsylvania Closing, less any amounts claimed by
Purchaser prior to such distribution date, which shall be held in accordance
with the terms of the applicable Post-Closing Escrow Agreement until finally
adjudicated, and the remainder of the Holdback Amount shall be released to
Seller at the end of the tenth (10th) calendar month following the date of the
Pennsylvania Closing, less any amounts claimed by Purchaser prior to such
distribution date, which shall be held in accordance with the terms of the
applicable Post-Closing Escrow Agreement until finally adjudicated.



(d)
Closing Condition; Closing Date. In addition to the conditions upon the
Purchaser’s obligation to make its deliveries and effect and consummate
Pennsylvania Closing contained in Section 5.3 of the Agreement:



(i)     The Purchaser shall not be obligated to consummate the Pennsylvania
Closing unless and until Purchaser is in receipt of financial statements for the
Pennsylvania Facility prepared in accordance with the applicable rules and
regulations governing financial statements for acquired properties promulgated
by the Securities and Exchange Commission including, but not limited to Section
3-05 of Regulation S-X.


(ii)     The “Closing Date” as it relates to the Pennsylvania Closing shall be
the date which is fifteen (15) business days following the date the condition
described in clause (i) above is satisfied.


(iii)    The additional closing condition described in this paragraph shall be
known as the “Pennsylvania Financials Condition.”


(e)
Outside Closing Date. Effective upon the consummation of the Partial Closing,
Section 5.6(c) of the Agreement shall be amended in its entirety as follows:



“5.6(c).


(i) If the Closing Conditions as set forth in Section 5.3 and the Pennsylvania
Financials Condition have not been satisfied, or waived by Purchaser and the
Pennsylvania Closing shall not have occurred on or before December 31, 2014 (the
“Outside Date”), this Agreement shall automatically terminate with respect

2



--------------------------------------------------------------------------------



to the Pennsylvania Facility, in which case the remaining portion of the Deposit
shall be returned to Purchaser, and Purchaser and Seller shall have no further
liability hereunder with respect to the Pennsylvania Facility except with
respect to the surviving provisions described in ARTICLE 9.


(ii) For the avoidance of doubt, no termination of this Agreement with respect
to the Pennsylvania Facility shall terminate, abridge or otherwise affect the
rights and obligations of the parties hereto pursuant to the Agreement with
respect to the other Facilities, including without limitation the rights and
obligations of each party pursuant to ARTICLE 8 of this Agreement.”


(f)
Non-Compete Obligations. For the avoidance of doubt, Purchaser agrees that the
ownership, investment in or managing of the Pennsylvania Facility by the Seller
or any of its affiliates shall not be deemed a violation of the provisions of
Section 10.14 of the Agreement.



3.
Allocation of Purchase Price. Section 3.3 of the Agreement is replaced is its
entirety as follows:



“Section 3.3 Allocation of Purchase Price. Each party has determined its own,
independent allocation of Purchase Price among the individual Facilities and
among Real Property, Personal Property and Other Assets with respect to each
Facility. Each party shall file federal, state and local returns based on each
party’s own determination of the proper allocations of the Purchase Price, each
party bearing responsibility for its own allocations and bearing its own
consequences of any discrepancies.”


4.
Government Program Payments. For the avoidance of doubt, to the extent the
Seller receives payment under any Government Programs for any Facility
attributable to the period from and after the Proration Date applicable to such
Facility; Seller shall promptly forward such payments to Purchaser pursuant to
Section 3.4 of the Agreement.



5.
Agreement Remains In Effect. The Agreement, as modified by this Amendment, is
hereby ratified and affirmed as binding and in full force and effect.



6.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original. This Amendment may be executed by
counterpart signatures and all counterpart signature pages shall constitute a
part of this Agreement. Delivery of a counterpart hereof via facsimile
transmission or by electronic mail transmission, including but not limited to an
Adobe file format document (also known as a PDF file), shall be as effective as
delivery of a manually executed counterpart hereof.







[Signature Pages Follow.]



3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Asset Purchase Agreement as of the date first above written.


SELLER:




ECI ACQUISITION 1, LLC,
a Delaware limited liability company


By: Elliott Company of Iowa, Inc.,
its sole member




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    




VILLAGE ASSISTED LIVING LLC,
an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    




MT. PLEASANT ASSISTED LIVING LLC,
an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    


BURLINGTON ASSISTED LIVING LLC, an Iowa limited liability company


By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    



[signature page to Third Amendment to Purchase Agreement]



--------------------------------------------------------------------------------



 





MUSCATINE ASSISTED LIVING LLC, an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    


CARROLL ASSISTED LIVING LLC, an Iowa limited liability company


By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    


FT. MADISON ASSISTED LIVING LLC, an Iowa limited liability company




By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    




BURLINGTON INDEPENDENT LIVING LLC, an Iowa limited liability company


By:    /s/ James T. Elliott IV                
Name:     James T. Elliott IV                
Title:    President                    



[signature page to Third Amendment to Purchase Agreement]



--------------------------------------------------------------------------------







PURCHASER:


AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P. a
Delaware limited partnership


        


By: American Realty Capital Healthcare Trust II, Inc.,
a Maryland corporation,
its general partner




By:    /s/ Thomas D’Arcy            
Name: Thomas D’Arcy
Title: Chief Executive Officer




[signature page to Third Amendment to Purchase Agreement]

